Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
Examiner has cited particular columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to 
fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shevchenko et al. (US 10,764,534).
As to claim 1, Shevchenko teaches an electronic device comprising:
a communication module comprising communication circuitry; 
a processor; and

a memory storing at least one command which, when executed by the processor, controls the electronic device to: (Col.85, lines 3-45; Col.54)
execute an application configured to transmit and receive at least one of text data or voice data (electronic communications) with another electronic device using the communication module in response to occurrence of at least one event, (Col.63, line 60-Col.64, line 29; Col.47, lines 10-53; Col.48, line 57-Col.49, line 25)
identify whether a confirmation/approval (by the user) is necessary using a digital assistant based on receiving at least one of text data or voice data from the another electronic device and at least one of text data or voice data being generated based on a characteristic of an utterance using the digital assistant, (Col.1, lines 35-60, Col.3, lines 59-68; Col.78, lines 24-30; Col.48, lines 40-55; Fig.16-27)
generate a notification to request confirmation/approval using the digital assistant based on confirmation being necessary, and output the notification using the application (Figs.4-7; Col.88, lines 12-15).
As to claim 2, Shevchenko teaches wherein the notification to request the confirmation comprises text data or voice data based on text data or voice data received from the another electronic device (Figs.16-23; Col.48, lines 40-68;Col.61, lines 15-30).
   As to claim 3, Shevchenko teaches wherein the electronic device further comprises a display, and
wherein the at least one command, when executed by the processor, controls the electronic device to: display at least one of an object to approve content of text data 
As to claim 4, Shevchenko teaches wherein the at least one command, when executed by the processor, controls the electronic device to: identify that confirmation is required based on at least some content of text data or voice data received from the another electronic device not being consistent with at least some content of input text data or voice data (Figs.16-27).
As to claim 5, Shevchenko teaches wherein the at least one command, when executed by the processor, controls the electronic device to: identify that confirmation is required based on a proposal (suggestion or recommendation) included in text data or voice data received from the electronic device (Figs.16-23; Col.48, lines 40-68;Col.61, lines 15-30).
As to claim 6, Shevchenko teaches identify that confirmation is required based on a time that is required for responding to text data or voice data that are same or similar to the text data or voice data received from the another electronic device is greater than or equal to a predetermined time (Figs.26-27).
As to claim 7, Shevchenko teaches identify that confirmation is required based on a similarity between at least some of content included in text data or voice data received from the another electronic device and text data or voice data prestored in the electronic device being less than or equal to a predetermined value (Figs.16-27).
As to claim 8, Shevchenko teaches transmit, to the another electronic device, sound data or an indicator to provide a notification that the digital assistant generates at least one of the text data or voice data based on a characteristic of the utterance and 
As to claim 9, Shevchenko teaches generate summary text data or summary voice data using at least a portion of the text data or voice data (partial communication) received from the another electronic device or the text data or voice data generated by the digital assistant, and output the data using the application (Col.5, line 46-Col.6, line 38).
Regarding claims 10-19, the corresponding server and method comprising the steps are analogous to the claims addressed above, therefore rejected as being anticipated by Shevchenko for the foregoing reasons.
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tetreault et al. US 2017/0257329.

    PNG
    media_image1.png
    774
    443
    media_image1.png
    Greyscale














Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL DEMELASH ABEBE whose telephone number is (571)272-7615.  The examiner can normally be reached on monday-friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANIEL ABEBE/Primary Examiner, Art Unit 2657